Citation Nr: 1001288	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and partner


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in 
October 2009.  The Veteran submitted several statements and 
several internet articles pertaining to hearing loss at the 
hearing.  The evidence was submitted with a waiver of the 
agency of original jurisdiction and the Veteran is not 
prejudiced by the Board's adjudication of the issues on 
appeal.  

The Veteran testified that he had headaches and balance 
problems related to his acoustic trauma in service.  Those 
issues are not before the Board.  Therefore, the issues of 
entitlement to service connection for headaches and balance 
problems are therefore referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The Veteran has left ear hearing loss that is as likely 
as not related to military service.

2.  The Veteran has tinnitus that is as likely as not related 
to military service.


CONCLUSIONS OF LAW

1.  The Veteran has left ear hearing loss that is the result 
of disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1110 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
The evidence must be medical unless it relates to a condition 
as to which lay observation is competent.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has that condition.  The evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Ratings for defective hearing range from noncompensable to 
100 percent, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To rate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100 (2009).  

The Veteran claims that he has hearing loss and tinnitus as a 
result of his exposure to acoustic trauma in service.  He 
indicated that he was exposed to 155 Howitzers as a gunner in 
service.  

The Veteran's service medical records include an April 1970 
entrance examination and a January 1972 separation 
examination which include audiometric testing.  The April 
1970 audiometric testing prior to entrance to service 
revealed puretone thresholds of 15, 5, 0, and 0 decibels for 
the left ear, at 500, 1000, 2000, and 4000 Hertz.  The 
January 1972 audiometric testing at separation from service 
revealed puretone thresholds of 15, 10, 5, 5, and 15 decibels 
for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  

The Veteran submitted an uninterpreted audiogram from C. 
Cowan-Oberbeck, AuD, FAAA, CCC-A, dated in February 2007.  
Although the audiogram was not interpreted, Ms. Cowan-
Oberbeck also included a statement with the audiogram.  Ms. 
Cowan-Oberbeck indicated that the Veteran reported exposure 
to 155 Howitzers as an artillery gunner in service in Korea.  
She indicated that the Veteran currently experiences 
difficulty hearing and understanding speech and that he 
reported persistent bilateral tinnitus.  She diagnosed the 
Veteran with bilateral symmetric, moderate to severe 
sensorineural hearing loss.  She opined that the Veteran's 
current hearing loss and tinnitus were as likely as not a 
result of exposure to a high noise environment while on 
active duty in the Army.  

At a September 2007 VA examination, the examiner reviewed the 
claims file and indicated that the Veteran had normal hearing 
at his entrance examination in April 1970 and normal hearing 
in his left ear at his January 1972 separation examination.  
The Veteran reported exposure to acoustic trauma during 
service as a gunner.  He indicated that he was exposed to 155 
Howitzers during service.  He stated that he worked as a 
crane operator following service.  He denied any additional 
recreational noise exposure.  The Veteran reported constant 
bilateral tinnitus for a few years.  Audiometric testing 
revealed puretone thresholds of 10, 20, 55, 60, and 65 
decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  The speech recognition score in the left ear was 74 
percent.  The examiner diagnosed the Veteran with mild to 
severe sensorineural hearing loss and tinnitus.  She opined 
that the Veteran's left ear hearing loss was not caused by or 
a result of exposure to noise while on active duty.  She also 
opined that the Veteran's tinnitus was less likely than not 
due to exposure to noise.  The rationale for the opinion was 
that the Veteran's left ear hearing was normal at his entry 
and separation from service.  She stated that because the 
Veteran's left ear hearing was normal at his separation from 
service, there was no evidence to support his claim of 
hearing loss due to military noise exposure.  She stated that 
the Veteran's left ear hearing loss was not due to military 
service but more likely due to civilian noise exposure, the 
effects of presbycusis, or some other etiology.  She reported 
that there was no documentation of tinnitus in the claims 
file and the Veteran reported that he had only noticed the 
tinnitus for the past few years.  She concluded that because 
it was more than thirty-five years since the Veteran's 
service, and because he had a significant history of civilian 
noise exposure, it was her opinion that the Veteran's 
subjective tinnitus was less likely due to military noise 
exposure.  The Board notes that the VA examiner opined that 
the Veteran had right ear hearing loss that was due to noise 
exposure in service.  

The Veteran submitted a statement and indicated that his work 
as a crane operator was performed in a sound proof cabin with 
a noise level of less than 75 decibels, which is less than 
the inside of a running car.  He indicated that he was not 
exposed to any high noise levels in his occupation as a crane 
operator.  

The Veteran also submitted a lay statement from his partner 
of thirty years.  She stated that the Veteran had difficulty 
hearing throughout her time with him and that his hearing 
loss greatly affected his ability to function socially.  

The Veteran and his partner testified at a hearing before the 
Board in October 2009.  The Veteran reported that he was 
exposed to Howitzer cannons as a gunner in service.  He 
stated that he was assigned to an artillery unit in service.  
He testified that he was not issued any hearing protection in 
service.  The Veteran's partner indicated that she knew the 
Veteran while he was in service and that he reported ringing 
in his ears at that time.  She stated that she noticed 
hearing loss when the Veteran returned from service and began 
speaking very loudly.  The Veteran indicated that he worked 
as a crane operator a few times a week placing modular homes 
on lots and the rest of the week worked as a salesman.  He 
reported that he had worked as a crane operator for twenty-
four years.  He testified that work as a crane operator was 
seasonal and occurred nine months out of the year.  The 
Veteran reported that he was not exposed to noise while 
working as a crane operator because the cabin of the crane 
was virtually soundproof.  The Veteran indicated that his 
tinnitus was evident in service and intermittent since that 
time but had become constant over the years.  

With regard to the Veteran's left ear and tinnitus, the 
Veteran's statements in support of his claim are construed as 
alleging a continuity of symptoms since active service.  The 
Board finds that he is competent to give evidence about what 
he experienced.  For example, he is competent to discuss his 
current symptoms of hearing loss and tinnitus.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board notes that the September 2007 VA examiner conceded 
that the Veteran was exposed noise while in the military as 
she opined that his right ear hearing loss was related to 
exposure to noise while on active duty.  While the September 
2007 examiner opined that it was less likely than not that 
the Veteran's left ear hearing loss and tinnitus were related 
to military noise exposure, she predicated that opinion on 
the fact that the Veteran was exposed to occupational noise 
exposure for thirty years working as a crane operator.  
However, the Veteran has indicated that his work as a crane 
operator did not include high levels of noise exposure as the 
cabin of the crane was virtually soundproof.  Additionally, 
Ms. Cowan-Oberbeck opined that the Veteran's current hearing 
loss and tinnitus were as likely as not a result of exposure 
to a high noise environment while on active duty in the Army.  

In light of the approximate balance of positive and negative 
evidence regarding a causal relationship between the 
Veteran's present left ear hearing loss and tinnitus and 
service, the Board finds that evidence is in equipoise.

Therefore, the claims of entitlement to service connection 
for left ear hearing loss and tinnitus are granted.  Current 
diagnoses of bilateral hearing loss and tinnitus are of 
record.  Evidence of in-service acoustic trauma has been 
demonstrated.  Resolving all reasonable doubt in the 
Veteran's favor, the competent and credible medical evidence 
creates a nexus between the Veteran's current disabilities 
and active service.  Therefore, service connection for left 
ear hearing loss and tinnitus is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


